Citation Nr: 1528358	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-47 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a right arm fracture.

2.  Entitlement to service connection for a liver disability, claimed as cirrhosis of the liver.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in September 2008, December 2008 and August 2009.  The September 2008 rating decision denied service connection for the residuals of a fractured right arm; the December 2008 rating decision denied service connection for a low back disability; and the August 2009 rating decision denied service connection for hepatitis C and cirrhosis of the liver.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript is of record.  The Board remanded the claims in January 2013 for additional development.

The Board also remanded a claim for service connection for psychiatric disability to include bipolar disorder.  Service connection for depressive disorder was granted in an April 2013 rating decision.  As such, that issue is no longer before the Board for appellate review.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A specific, current diagnosis affecting the right forearm is not of record.

2.  Other than hepatitis C, a specific, current diagnosis affecting the liver, to include cirrhosis, is not of record.

3.  The only probative opinion of record indicates that the Veteran's hepatitis C is the result of post-service risk factors, to include STD infections, drug use (to include intranasal cocaine use), and a six year incarceration after military service, rather than the acknowledged in-service air gun inoculations.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right arm fracture have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a liver disability, claimed as cirrhosis of the liver, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in August 2007 with regard to the claim for service connection for residuals of a right arm fracture, and by a letter sent to the Veteran in April 2009 with regard to the claims for service connection for hepatitis C and a liver disability, claimed as cirrhosis of the liver.  These letters addressed all of the notice elements and were sent prior to the initial unfavorable decisions by the AOJ in September 2008 and August 2009, respectively.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and identified private treatment records have been obtained and associated with the file.  VA examinations with respect to the claims for service connection for residuals of a right arm fracture and a liver disability, claimed as cirrhosis of the liver, were obtained in March 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in regards to these claims are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims for service connection for residuals of a right arm fracture, hepatitis C, and a liver disability, claimed as cirrhosis of the liver, has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's January 2013 remand instructions as VA requested the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed disabilities since separation from service in 1975 and to specifically identify which VA medical facilities he has received treatment from since 2009; and appropriate VA examinations were scheduled in March 2013.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also January 2013 letter.  

Based on the foregoing, all known and available records relevant to the issues being adjudicated by the Board in this decision have been obtained and associated with the record; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claims for service connection for residuals of a right arm fracture, hepatitis C, and a liver disability, claimed as cirrhosis of the liver, is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran claims he fractured his right arm during service.  He has been vague with respect to his assertions as to the actual in-service injury.  At times he has asserted that the right arm fracture was low on his arm affecting his wrist area.  At other times he has asserted that it was much higher on the arm, affecting his elbow area.  The Board notes that service connection for right wrist degenerative changes with bone cyst and for right upper extremity carpal tunnel syndrome was denied in the September 2008 rating decision.  The Veteran did not appeal the denial of these claims.  As such, the scope of this decision focuses solely on the right forearm.  

The Veteran also seeks entitlement to service connection for hepatitis C and cirrhosis of the liver.  He claims that he contracted these disabilities as a result receiving inoculations by "air gun" during active service.  He further asserts that he had no other risk factors that would account for his contracting the hepatitis C virus.  The Board notes that despite the Veteran's assertions of having no hepatitis risk factor outside of his active duty service period, a November 2008 VA treatment record (which confirms that the Veteran is diagnosed with chronic hepatitis C, genotype 1 in 2007) indicates a post-service period of prison incarceration from 1986 to 1992, and a history of sexually transmitted diseases (STD) as risk factors.  The Veteran also reported a pre-service history of STD at the time of a July 1972 enlistment examination and there is a long post-service history of alcohol abuse as well as some indication of cocaine use.  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

The Board notes at this juncture that VA Fast Letter 04-13 indicates that the large majority of hepatitis C "infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. Despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible. It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C."  

Service treatment records are devoid of reference to complaint of, or treatment for, any problems with the right arm and/or liver.  At the time of an August 1974 examination and the Veteran's February 1975 discharge examination, the Veteran denied stomach, liver or intestinal trouble and jaundice or hepatitis, but reported broken bones, though there is no indication what bone or bones were broken and when the break(s) occurred.  Clinical evaluation of his abdomen and viscera and his upper extremities was normal on both occasions.  See reports of medical history and examination.

The post-service medical evidence of record, to include VA treatment and treatment rendered through the North Carolina Department of Corrections, does not indicate that the Veteran was seen with complaint of, or received treatment for, problems with his right arm.  

An ultrasound of the gallbladder and liver was conducted in September 2007 after lab work at VA showed elevated liver enzymes and hepatitis C virus viral load.  The impression was mild hepatomegaly and right renal calculi.  The Veteran was thereafter diagnosed with hepatitis C and has received continued treatment for this liver disorder.  A January 2009 ultrasound of the gallbladder and liver contained an impression of borderline hepatic size.  A January 2010 ultrasound of the gallbladder and liver contained an impression of no evidence of gallstones or cholecystitis; small benign-appearing hepatic calcifications.  A January 2012 ultrasound of the gallbladder and liver contained an impression of unremarkable gallbladder and liver ultrasound; nonvisualization of the pancreas; small right kidney cyst.  There is also no indication that the Veteran has been diagnosed with a liver disease other than hepatitis C.  

The Veteran underwent a VA examination in June 2008, at which time he reported a right wrist injury in service, but made no mention of problems in service involving his right arm.  There was no pathology to render a diagnosis involving the Veteran's right wrist.  In an addendum, it was noted that a right wrist radiograph had been received that showed bone cyst, degenerative changes, and joint effusion.  

The Board remanded the claims in January 2013 in order to schedule the Veteran for appropriate VA examinations.  Disability Benefits Questionnaires (DBQs) were conducted in March 2013.  

At the time of the shoulder and arm conditions DBQ, the Veteran reported that he had broken his proximal right forearm while in basic training, but they missed it on examination.  He was told that it had healed but was a little bit crooked and that they could re-break it and set it if he wanted.  He was told it was just "fractured" not "broke all the way."  The Veteran was diagnosed with status post fracture of the right forearm, which had occurred between July and August in 1972; however, the examiner reported that x-rays showed no evidence of fracture, deformity or pathological bone lesions.  The cited x-ray is of record.  

At the time of the hepatitis, cirrhosis and other liver conditions DBQ, the examiner reported that the Veteran had been diagnosed with hepatitis C and noted the following risk factors: intravenous drug use or intranasal cocaine use; high risk sexual activity; and the use of marijuana, cocaine, speed and LSD in the past.  The examiner specifically indicated that the only liver condition diagnosed was hepatitis C.  The examiner provided an opinion that the Veteran's hepatitis C is less likely than not due to military service.  The rationale was that "although it is possible, but not probable (according to the literature) hep-C could be transmitted by way of air gun inoculations (there are no real statistics to verify transmission of hep-C by this route)."  The examiner also noted that the Veteran stated he had no other risk factors to attribute to his hepatitis C, but he did, in fact, have several, to include STD infections, drug use (specifically cocaine use), and a six year incarceration after military service.  In other words, the examiner attributed greater weight to the risk factors noted in the record but not articulated by the Veteran at the time of the examiner, than to the reported air gun inoculation.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The preponderance of the evidence of record is against the claims for service connection for residuals of a right arm fracture and a liver disability, claimed as cirrhosis of the liver.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The March 2013 VA examiner specifically reported that x-rays of the Veteran's right arm showed no evidence of fracture, deformity or pathological bone lesions and that the only liver condition the Veteran had was hepatitis C.  Without evidence of a specific, current diagnosis affecting the right arm and/or a current diagnosis affecting the liver other than hepatitis C (to include the claimed cirrhosis), service connection is not warranted and the claims must be denied.  See 38 C.F.R. § 3.303.  

The preponderance of the evidence of record is also against the claim for service connection for hepatitis C.  Although the Board acknowledges the in-service risk factors reported by the Veteran, the only probative opinion of record indicates that the Veteran's hepatitis C is the result of post-service risk factors, to include STD infections, drug use (to include intranasal cocaine use), and a six year incarceration after military service.  See March 2013 hepatitis, cirrhosis and other liver conditions DBQ (emphasis added).  In the absence of a probative opinion providing that the Veteran's hepatitis C is etiologically related to service, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.
ORDER

Service connection for the residuals of a right arm fracture is denied.  

Service connection for a liver disability, claimed as cirrhosis of the liver, is denied.  

Service connection for hepatitis C is denied.  


REMAND

The Board remanded the remaining claim in January 2013 in order to obtain a VA examination.  The Board has reviewed the back conditions DBQ conducted pursuant to its remand and finds that the examination did not adequately do as it instructed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its January 2013 remand, the Board noted that the Veteran claims that he injured his back during active service when he was in a motor vehicle accident, specifically when he was in an armored personnel carrier (APC) that rolled down a hill and hit another vehicle.  The Board indicated that regardless of the absence of any evidence of a back injury in the service treatment records, and a normal spine documented on separation examination, the Veteran is competent to testify as to such an injury.  The Board also noted that the June 2008 VA examination report, and the November 2008 addendum, did not provide nexus opinions based upon the Veteran's assertions of in-service injury.  The Board specifically instructed the examiner to provide an opinion as to whether there is a 50 percent or better probability that any current low back disability was incurred during active service as a result of the injury reported by the Veteran.  Review of the March 2013 DBQ reveals, however, that while the examiner noted the Veteran's reported history, the negative opinion was based in part on the absence of entries in the service treatments for a low back injury.  As the examiner failed to adhere to the Board's remand instruction, another examination must be scheduled on remand.  Contemporaneous VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Fayetteville VA Medical Center, dated since March 2013.  

2.  Schedule the Veteran for a VA examination of his back, preferably by an orthopedist.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must specifically identify any current disorder of the low back.  

The examiner must provide an opinion as to whether there is a 50 percent or better probability that any current low back disability was incurred during active service as a result of the injury reported by the Veteran.  As a reminder, the Veteran claims that he injured his low back during service when he was in an APC that rolled down a hill and hit another vehicle.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


